Citation Nr: 0630142	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-28 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The procedural history in the instant appeal is unique.  In 
October 1982 and November 1985, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In May 1994, the RO denied the claim of 
service connection for the cause of the veteran's death.  The 
veteran did not appeal.  The 1982 and 1985 Board decisions 
and the May 1994 RO decisions are final.  The appellant 
sought to reopen the claim most recently in March 2002.  In 
May 2003, the RO determined that the appellant did not submit 
new and material evidence to reopen the finally decided claim 
of entitlement to service connection for the cause of the 
veteran's death.  

Generally, the appellant must submit new and material 
evidence to reopen a finally decided claim.  Note that a 
claim under a liberalizing regulation or change in the law, 
as is the situation in the appellant's appeal, is considered 
separate and distinct from the previously and finally decided 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  
In June 1994, the regulation recognizing lung cancer as a 
presumptive Agent Orange disorder became effective.  See 59 
Fed. Reg. 29,723 (June 9, 1994) (codified at 38 C.F.R. § 
3.309(e)).  Effective November 1994, 38 U.S.C.A. § 1116 was 
amended to recognize respiratory cancers, to include lung 
cancer as a presumptive disease.  P.L. 103-446, § 505, 
November 2, 1994, 108 Stat. 4664 (codified at 38 U.S.C.A. § 
1116(a)(2)). 

In the instant appeal, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
based on her belief that a disability included in the list of 
diseases that are subject to presumptive service connection 
caused the veteran's death.  Among other things, she 
essentially argues that the medical evidence shows that a 
respiratory cancer contributed to the cause of the veteran's 
death.  In view of the foregoing, the appellant's current 
claim for VA compensation benefits for the cause of the 
veteran's death will be reviewed on a de novo basis without 
regard to finality.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran died on 
January [redacted], 1979 and the immediate cause of the veteran's 
death is listed as dissiminated gastric carcinoma; inferior 
vena cava.  

2.  The January 1979 autopsy report shows that the cause of 
the veteran's death was gastric adenocarcinoma, complicated 
by acute bronchopneumonia; the findings of the report also 
included small tumor nodules of the lungs.  

3.  The evidence shows that gastric adenocarcinoma 
metastasized to the area of the lungs and that the stomach 
was the primary site of the carcinoma; the lungs were a 
secondary site.  

4.  At the time of the veteran's death, he was in receipt of 
service-connected benefits for residuals of a shell fragment 
wound of the left lower extremity, a disability of the lumbar 
spine, chronic inactive osteomyelitis, donor bone graft scar 
(left iliac area to left leg), and donor site scar of pedicle 
graft (right upper calf covered with split thickness skin 
graft).  

5.  The fatal disability of dissiminated gastric carcinoma is 
not a disease that is included in the list of diseases that 
are subject to presumptive service connection based on 
exposure to certain herbicide agents; the fatal disability 
was not shown within 1 year following the veteran's discharge 
from service.  

6.  The record does not include a medical opinion which tends 
to show that the cause of the veteran's death, dissiminated 
gastric carcinoma, is related to his period of service.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death, nor may the cause of his death be presumed to have 
been incurred in or aggravated by his period of service.  38 
U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits, the law and regulations discussed in detail below 
require that the appellant is informed of VA's duty to assist 
him or her with substantiating the claim.  Pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the appellant about the information and evidence that 
VA will seek to provide; (3) inform the appellant about the 
information and evidence that the appellant is expected to 
provide; and (4) request or tell the appellant to provide any 
evidence in his or her possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In pertinent part, in the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) decision, the United States Court of 
Appeals for Veterans Claims (Court) held that upon receipt of 
an application for a service-connection claim, VA must inform 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned in the event that 
service connection is awarded.  

In February 2002, the appellant was provided with notice of 
what type of information and evidence that is necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date in the event that the claim of 
entitlement to service connection for the cause of the 
veteran's death is granted.  

Despite the inadequate notice provided to the appellant on 
this element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  In this 
regard, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
any question as to the assignment of a rating or an effective 
date is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

Also note that the Court's decision in Pelegrini, supra, held 
in part that notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the appellant's appeal, prior to 
the RO's initial unfavorable decision, the appellant was 
provided with correspondence that properly notified her of 
the information required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b) in the February 2002 correspondence.  Therefore, 
there is no defect with respect to the timing of the February 
2002 notice letter.  

The Board concludes that the discussions contained in the 
February 2002 correspondence complied with VA's duty to 
notify requirements.  For example, the appellant was 
specifically informed of the information and evidence that is 
necessary to support the claim; she was informed of the 
responsibilities imposed upon her and VA during the claims 
process.  The appellant was also informed of the efforts that 
VA would make to assist her in obtaining evidence necessary 
to substantiate the claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was also, in essence, told to 
submit all pertinent evidence she had in her possession.  

The Board points out that the appellant identified additional 
records to be obtained and associated with the claims file in 
her Notice of Disagreement and personal statements.  She 
identified records at the Bethesda National Naval Medical 
Center, dated from December 1965 to 1968, service medical 
records, dated from 1972 to 1974, from a health care facility 
in Ohio, and hospitalization reports, dated from July 1978 to 
July 1979.  In February 2002, the RO requested these records.  
The records from the Bethesda National Naval Medical Center, 
dated from December 1975 to January 1979, are associated with 
the claims file, as well as the SMRs dated in the 1970s from 
a health care facility in Ohio, and the hospitalization 
reports dated from July 1978 to January 1979; the records 
were discussed in the Statement of the Case.  In view of the 
foregoing development, the Board finds that VA's duty to 
assist has also been satisfied.  Note that the appellant has 
not identified any additional evidence pertinent to the claim 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The appellant maintains that the veteran was exposed to Agent 
Orange during his period of service and that, essentially, 
she is entitled to service connection for the cause of the 
veteran's death based on the presumption that the veteran was 
exposed to Agent Orange and that this exposure resulted in 
the fatal disability of dissiminated gastric carcinoma.  

She initially contends that the veteran was treated for 
hiatal hernia during his period of service and that the 
diagnosis of hiatal hernia was actually a mistake, as she 
believes that the diagnosis should have been the fatal 
disability of gastric carcinoma.  Secondly, in the 
appellant's most recent statements, she maintains that a 
respiratory cancer essentially contributed to the cause of 
the veteran's death; therefore, service connection for the 
cause of the veteran's death should be awarded on a 
presumptive basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for certain chronic 
diseases and diseases associated with exposure to certain 
herbicide agents.  For example, generally, there is a 
presumption of service connection for certain chronic 
diseases if manifested to a degree of 10 percent or more 
within 1 year from the date of separation from service.  
Malignant tumors are included in the list of chronic 
diseases.  There is also a presumption of service connection 
for certain diseases associated with certain herbicide agents 
if manifested to a degree of 10 percent or more within a 
certain time period and the veteran served in the Republic of 
Vietnam beginning on January 9, 1962 and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6), 3.309(e) (2006).  

Presumptive service connection may not be established under 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure, if the 
cancer developed as the result of metastasis of a cancer, 
which is not associated with herbicide exposure.  VAOPGCPREC 
18-97.  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  

The veteran's service medical records show that he was 
hospitalized in January and February 1970.  At that time, he 
was diagnosed as having herniated nucleus pulposus at L5 and 
status post-operative (laminectomy at L5) with disc excision.  
The service medical records do not show that the veteran was 
diagnosed with cancer in service, nor is it shown that the 
veteran was treated for a tumor during his period of service.  
Further, the records did not include any documentation of 
chronic abdominal or gastrointestinal problems.  

The pertinent post-service medical records include VA 
examination reports, dated in August 1975; narrative 
summaries of hospitalizations at the Bethesda National Naval 
Medical Center, dated from July 1978 to January 1979; an 
autopsy report from the National Naval Medical Center in 
Bethesda, dated in January 1979; additional records from 
Bethesda National Naval Medical Center, which date back to 
December 1965; and a VA medical opinion from Department of 
Pathology, dated in June 1982.  

On VA examination, dated in August 1975, the veteran did not 
have complaints of abdominal pain or gastrointestinal 
problems.  Gastric cancer was not diagnosed at that time.  

The medical records from the National Navy Medical Center in 
Bethesda reveal that the veteran was diagnosed as having 
adenocarcinoma of the stomach.  The veteran was hospitalized 
in July 1978 and the narrative summary report shows that he 
was admitted for the evaluation of persistent subxiphoid and 
epigastric pain.  The summary of the veteran's medical 
history shows that he presented to the outpatient clinic in 
June 1978 with a two-week history of constant burning 
sensation unrelated to food intake or position.  In pertinent 
part, the veteran was diagnosed as having poorly 
differentiated adenocarcinoma of the stomach.  

The veteran was hospitalized again in September 1978 and the 
narrative summary report shows that he was admitted for 
radiation therapy.  The medical history states that, except 
for the trauma sustained during his period of service, the 
veteran was in good health until June 1978 when he developed 
the insidious onset of indigestion.  The veteran was 
diagnosed as having adenocarcinoma of the stomach with 
metastasis to the liver.  The additional medical records from 
the Bethesda Naval Medical Center show that the veteran 
received treatment for gastric adenocarcinoma, to include 
radiation therapy to relive his abdominal pain.  

In May 1982, an opinion from the Armed Forces Institute of 
Pathology was requested to determine whether there was any 
etiological relationship between the veteran's exposure to 
defoliants and the metastatic carcinoma first documented in 
1978.  In response to the request, the May 1982 VA opinion 
from E. B. Helwig, M.D. at the Department of Pathology states 
that it is not possible to determine with assurance the 
onset, duration, and growth rate of any particular cancer and 
that on the basis of the available data from the veteran's 
service medical records, there is no evidence that a tumor 
was present during his period of service.  

The records from the Naval Medical Center in Bethesda show 
that the veteran was hospitalized for the last time in 
January 1979.  The narrative summary shows that the veteran 
was first diagnosed as having gastric carcinoma in July 1978.  
During the hospitalization, his health continued to 
deteriorate.  The veteran died on January [redacted], 1979.  

The autopsy report, dated on January [redacted], 1979, shows that the 
cause of the veteran's death was gastric adenocarcinoma, 
complicated by acute bronchopneumonia.  A review of the 
veteran's respiratory system revealed that the pleural 
surfaces of both lungs were studded with numerous small tumor 
nodules.  The final autopsy report of the respiratory system 
showed acute bronchopneumonia, bilaterally, and metastatic 
gastric adenocarcinoma with bilateral pleural involvement.  
There is no reference to the etiology of the gastric 
carcinoma or to the existence of a relationship between 
carcinoma and the veteran's period of service.  

The appellant submitted duplicate copies of the veteran's 
service medical records and many additional records from the 
National Naval Medical Center in Bethesda.  The Board 
reviewed these records and finds that these records do not 
include an opinion addressing any relationship between the 
cause of the veteran's death and the veteran's period of 
service, nor is it shown that the veteran suffered from a 
primary cancer of the respiratory system.  

The Board observes that the appellant initially argues that 
she is entitled to service connection for the cause of the 
veteran's death on a presumptive basis.  She maintains that 
the veteran is presumed to have been exposed to Agent Orange 
during his period of service.  In this regard, the Board 
considered whether the fatal disability of dissiminated 
gastric carcinoma is presumed to have incurred in service 
based upon Agent Orange exposure.  

The regulations that govern diseases subject to presumptive 
service-connection provide that exposure to certain herbicide 
agents will be presumed for a veteran that served in the 
Republic of Vietnam for the period beginning on January 9, 
1962 and ending on May 7, 1975.  A review of the record shows 
that the veteran served in the Republic of Vietnam for the 
requisite time period and is presumed to have been exposed to 
herbicide agents; however, the list of diseases subject to 
presumptive service-connection based on exposure to certain 
herbicide exposure does not include the fatal disability of 
dissiminated gastric carcinoma.  Therefore, the requirements 
for presumptive service connection based on Agent Orange 
exposure are not met.  See 38 C.F.R. §§ 3.307(a), 3.309(e) 
(2006).  

As stated above, service connection will also be presumed for 
certain chronic diseases, such as malignant tumors, if 
manifested within 1 year following the veteran's separation 
from service.  A review of the record shows that dissiminated 
gastric carcinoma was diagnosed in 1978, more than 1 year 
following the veteran's separation from service.  Therefore, 
the requirements for presumptive service connection based on 
a diagnosis of certain chronic diseases are not met.  See 
38 C.F.R. §§ 3.307(a), 3.309(e) (2006).  

The Board also observes the appellant's argument that 
although the initial diagnosis of gastric adenocarcinoma was 
in July 1978, the beginning stages of gastric adenocarcinoma 
occurred during his period of service; however, the cancer 
was actually misdiagnosed as hiatal hernia.  A review of the 
claims file shows that there is no evidence to support the 
appellant's arguments.  The service medical records are 
negative for any cancer diagnosis.  The post-service medical 
records consistently show that the onset of gastric 
adenocarcinoma was in 1978.  

The appellant also advanced an argument for the grant of 
service connection based on her interpretation of the 
findings of the January 1979 autopsy report.  In her January 
2004 statement, she essentially contends that a respiratory 
cancer contributed to the cause of the veteran's death and 
that she is entitled to presumptive service connection for 
the cause of the veteran's death based on the presumption 
that the veteran was exposed to Agent Orange and that 
respiratory cancers are now listed as a disease associated 
with exposure to certain herbicide agents.  

The Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11, 12 (Feb. 6, 1991), gave the Secretary the authority 
to add to the list of diseases subject to service connection 
on a presumptive basis.  In June 1994, the Secretary expanded 
the list of diseases subject to that presumption to include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  See 59 Fed. Reg. 29,723, 29,724 (June 9, 1994) 
(amending 38 C.F.R. § 3.309(e)).  

The Board carefully reviewed the findings of the January 1979 
autopsy report.  In pertinent part, the autopsy report shows 
that the cause of the veteran's death was gastric carcinoma, 
complicated by acute bronchopneumonia and the major 
pathologic findings of the respiratory system included 
bilateral acute bronchopneumonia and metastatic gastric 
adenocarcinoma, bilateral pleural involvement.  As noted 
above, a review of the respiratory systems revealed pleural 
surfaces of both lungs, studded with numerous small tumor 
nodules.  The final autopsy of the respiratory system 
revealed the findings of metastatic gastric adenocarcinoma.  

Although respiratory cancers are presumptive diseases 
associated with exposure to certain herbicide agents under 
the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), the 
presumption is limited to the primary form of respiratory 
cancers, not secondary cancers that metastasized from one 
organ to another.  See VAOPGCPREC 18-97, 62 Fed. Reg. 37,954 
(1997).  In the instant case, the autopsy report indicates 
that the veteran's gastric adenocarcinoma metastasized to the 
veteran's lungs.  Therefore, the evidence shows that the lung 
cancer was not the primary site of the fatal cancer.  

In view of the law and regulations that pertain to 
presumptive service connection, the Board finds that, for the 
reasons explained in detail above, the requirements that are 
necessary to establish presumptive service connection for the 
cause of the veteran's death are not met.  In this regard, 
the Board considered whether the fatal disability was 
directly related to the veteran's period of service.  

The service medical records do not reflect the presence of 
any tumor or cancer of the stomach or the lungs during the 
veteran's period of service.  The Board notes that the 
veteran was initially diagnosed with adenocarcinoma in 1978, 
more than 2 years after his separation from service.  
Further, there is no opinion of record which shows that there 
is a relationship between the cause of the veteran's death, 
to include the pathologic findings reported in the autopsy 
report, and his period of service.  

In fact, the May 1982 VA opinion from E. B. Helwig, M.D. at 
the Department of Pathology states that it is not possible to 
determine with assurance the onset, duration, and growth rate 
of any particular cancer and that on the basis of the 
available data from the veteran's service medical records, 
there is no evidence of a tumor being present at the time he 
separated from service.  E. B. Helwig, M.D. also stated that 
as yet, there is no support of an etiological relationship 
between chemical defoliants and the development of gastric 
carcinoma.  

The Board concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted in the 
appellant's case, as the veteran's service-connected 
disabilities were not listed on the death certificate, and 
the fatal disability listed on the death certificate was not 
present during service.  For the reasons explained in detail 
above, the requirements that are necessary to establish 
entitlement to service connection on a presumptive basis 
under the provisions pertaining to chronic diseases and 
diseases associated with exposure to certain herbicide 
agents, have not been met.  

The Board points out that the disabilities for which the 
veteran was granted entitlement to service connection did not 
cause or contribute substantially or materially to his death.  
The veteran's death certificate only provides that the cause 
of his death was disseminated gastric carcinoma; inferior 
vena cava.  None of the disabilities for which he was 
service-connected were noted on the death certificate.  In 
fact, the appellant does not contend that the veteran's 
service-connected disabilities caused the veteran's death.  

As a final note, in February 2002, the appellant was informed 
that it was necessary for her to submit evidence of a 
relationship between the cause of the veteran's death and the 
veteran's period of service.  To date, the appellant has not 
submitted any evidence tending to show that the cause of the 
veteran's death was related to his period of active service.  

The evidence of any relationship between the fatal disability 
of dissiminated gastric carcinoma is limited to the 
assertions advanced by the appellant.  As a layperson, she is 
not qualified to render an opinion concerning a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  



Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the 


instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


